DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 18 has been added.  Claims 1-6, 9, 10, 12 and 15-18 are pending and under consideration.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 4-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of the Declaration under 37 CFR 1.132 of Sumayah Jamal. 

The rejection of claims 1-3, 9, 10, 12, 15 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained in part.  New claim 18 is also included in this rejection.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The specification teaches that BQ-788 alone inhibits melanoma growth and metastasis in a mouse melanoma model using SKMEL28 human melanoma cells (page 47, paragraph [0213]).  The specification teaches that A-192621 alone inhibits melanoma brain metastasis in a mouse melanoma model (pages 47-48, paragraph [0214]).  The specification teaches that BQ788 synergizes with anti-PD1 antibody in a syngeneic mouse melanoma model (paragraph [0218]).  
The specification provides no teachings or guidance regarding other tumors expressing ETBR and the susceptibility of said tumors to an endothelin receptor B antagonist and an immune checkpoint inhibitors.
According to the Declaration of Littman, Buckanovich et al teach that the combination of the ETBR antagonist, BQ-788, with the anti-PD1 antibodies, such as nivolumab, pembrolizumab or pidilizumab would not be expected to have any therapeutic effect, absent a therapeutic agent which induces T cell production, such as a vaccine.  
Buckanovich et al (U.S. 2009/0214518, cited in a previous action) teach the vaccination of C57B16 mice by sub-Q injection of UV irradiated ID8 ovarian cancer cells which was repeated after a week. Buckanovich et al teach that these vaccinated mice along with non-vaccinated controls were implanted with 5 X 106 ID8 cells in the flank with 300 ml matrigel or implanted in the peritoneum (paragraph [0165]). Buckanovich et al teach that tumors were allowed to grow for 2 or 5 weeks (paragraph [0165]).  Buckanovich et al observed strong expression of ETRB was detected in tumor endothelium in ID8 flank tumors by IHC (paragraph [0179]).
Buckanovich teach intraperitoneal injections of BQ-788 (300 mcg) or control peptide for 2 weeks (paragraph [0165]). Buckanovich et al observed that the treatment of vaccinated mice 
 Buckanovich et al teach that the non-vaccinated animals treated with BQ-788 as well as vaccinated animals treated with control peptide exhibited scarce intratumoral CD8 T cells and that flow cytometry from mechanically dissected tumors confirmed the results observed with IHC: in non-vaccinated animals treated with BQ-788 as well as in vaccinated animals treated with control peptide, intratumoral CD3 cells represented on average 4% of the cells (range 0.5 to 12%), while in vaccinated animals treated with BQ-788, intratumoral CD3 cells represented 15% of the cells (range 8 to 30%), containing both CD4 and CD8 T cells.
Thus it appears in the murine ovarian cancer model used by Buckanovich BQ788 alone does not have any effect on the ovarian tumors, in contrast to the melanoma tumor model of the specification. Further because Buckanovich et al teach that the non-vaccinated animals treated with BQ-788 as well as vaccinated animals treated with control peptide exhibited scarce intratumoral CD8 T cells there would be no expectation of synergism with anti-PD1 antibodies in contrast to the synergism observed in the melanoma model of the instant specification.
The instant specification fails to teach how to determine if a given tumor which has high expression of ETBR in the tumor endothelium will actually respond to the ETBR antagonist by influx of CD8 T cells into the tumor microenvironment when not administered with a therapeutic agent which induces T cell infiltration or T cell production, such as an anti-tumor vaccine.  The specification fails to teach any particulars of how to carry out the method which would guarantee the intratumoral infiltration of T cells upon administration of the ETBR antagonist such that there would be an expectation of synergy with an anti-PD1 or other checkpoint inhibitors targeting T cells in tumors expressing ETBR, or an expectation of an anti-tumor effect.  Given the lack of teachings of guidance on the issues above, one of skill in the art would be subject to undue experimentation in order to carry out the instant method.

The Declaration under 37 CFR 1.132 of Sumayah Jamal provides evidence of a synergistic interaction between anti-PD1 and a deuterated analog of the endothelin receptor B antagonist, BQ788 across a range of different cancers including ovarian cancer, melanoma, bladder cancer and squamous cell carcinomas.  One of skill in the art would understand that nd full paragraph).  
Sharma and Allison teach that the function of PD-1 is completely distinct from the function of CTLA4 in that PD1 does not interfere with co-stimulation, but interferes with signaling from the T cell receptor (page 57, third column, lines 24-27).  Sharma and Allison teach that PD-1 has two ligands, PDL1 and PDL2 are expressed on many cell types (page 57, third column, lines 22-24).  Sharma and Allison teach that PD-L1 is a ligand of PD1 and is expressed on tumor cells after exposure to IFNγ which is produced by activated T cells (page 57, third column, lines 28-32) although in some cases expression of PD-L1 is constitutive (page 60, first column, lines 1-3 of the 2nd full paragraph).   Sharma and Allison teach that the PD1/PD-L1 pathway acts to protect cells from T cell attack, rather than functioning early in T cell activation, as CTLA4 does (page 57, third column, lines 32-35).

  


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 18 requires that the administration of the endothelin B receptor antagonist and the immune checkpoint inhibitor in claim 1 is synergistic.  The originally filed disclosure teaches synergistic reduction of tumor volume with the combination of BQ788 and anti-PD-1 in a mouse tumor model.  The originally filed disclosure makes no mention of synergy between an endothelin B receptor antagonist and any immune checkpoint inhibitor.  One of skill in the art would reasonably conclude that applicant was not in possession of the claimed invention at the time of filing. 

The provisional rejection of claims 1-6, 9  and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of copending Application No. 16/828,907 (reference application) and the provisional rejection of claims 1-6, 9, 10, 12, 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of copending Application No. 16/828,907 in view of Allard et al (mAbs, 2013, Vol, 5, pp. 56-59) and Cruz-Munoz et al (Cancer Research, 2012, Vol. 72, pp. 4909-4912) is withdrawn in light of applicant’s Terminal Disclaimer.

The rejection of claims 1-6, and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of U.S. Patent No.11,066,442 and the rejection of claims 1-6, 10, 12 and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of U.S. Patent No.11,066,442.in view of Allard et al (mAbs2013, Vol, 5, pp. 56-59) and Cruz-Munoz et al (Cancer Research, Vol. 72, pp. 4909-4912) is withdrawn in light of applicant’s Terminal Disclaimer.

Claims 1, 3-6, 10, 12, 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-79 of copending Application No. 17/350,497 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘497 application anticipate the instant claims.
Claims 67-74 of the ‘497 application anticipate instant claims 1 and 3-6.  Claim 74 of the ‘497 application anticipates instant claim 10.  Claim 77 of the ‘497 application anticipates instant claims 12 and 17.  Claims 78 and 79 of the ‘497 application anticipates instant claim 15.
Section 804 IIb of the M.P.E.P. states:

The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).
The ‘497 specification teaches that metastatic melanoma and metastatic squamous cell carcinoma includes metastatic melanoma-related brain cancer and metastatic squamous cell carcinoma related brain cancer (paragraph [0184]).  Thus, claims 78 and 79 of the ‘497 application comprise metastatic melanoma related brain cancer and metastatic squamous cell carcinoma related brain cancer which anticipates instant claim 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/101,676 
Claims 1-6 and 17 of the ‘676 application teach a method of forming a tertiary lymphoid organ in a subject in need thereof comprising administering an ETBR antagonist which meets  the same limitation in instant claims 1-3 and the limitations of claim 10.  Claims 7 of the ‘676 application further requires that an additional therapeutic agent is administered to the subject in need thereof.  Claim 11 of the ‘676 application specifies that the therapeutic agent is an anti-oncologic therapeutic agent.  Claim 12 specifies, in part, and claim 13 requires that the anti-oncologic therapeutic agent is an immune checkpoint inhibitor.  Claims 14-16 of the ‘676 application teach specific checkpoint inhibitors in addition to the anti-PD1 agent which are antibodies, and specifically pembrolizumab of instant claim 6.
It would have been prima facie obvious at the time of the effective filing date to use the method of forming a tertiary lymphoid organ in a subject in need thereof requiring the ETBR antagonist and the anti-oncologic agent which is a checkpoint inhibitor for the treatment of a subject  having a ETBR expressing tumor.  One of skill in the art would be motivated to do so because anti-oncologic therapeutic agents are commonly used to treat cancers, and further, because it would have been obvious that the cancer would be required to express ETB receptors in order to respond to the ETBR antagonist.

All claims are rejected.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643